F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                               FEB 18 2000
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 ARVIN KILLGORE,

          Plaintiff-Appellant,
 v.

 AGTRANS, INC., an Indiana corporation,
 PORT PLAZA DISTRIBUTION, INC., a
 Texas corporation,
                                                            No. 98-6342
          Defendants-Appellees,                      (D.C. No. CIV-97-1623-M)
                                                   (Western District of Oklahoma)
                    and

 DANNY McCOLLOUGH and JOSEPH
 WILTON, individually,

           Defendants.




                                 ORDER AND JUDGMENT*


Before BRORBY, Circuit Judge, HENRY, Circuit Judge, and McWILLIAMS, Senior
Circuit Judge.

      Arvin Killgore (“Killgore”), a citizen of Oklahoma, brought suit against Agtrans,



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
Inc., (“Agtrans”), an Indiana corporation, and its driver, Danny McCollough,

(“McCollough”), an Indiana citizen, and Port Plaza Distribution, Inc. (“Port Plaza”), a

Texas corporation, and its driver, Wilton Joseph (“Joseph”)1, a Texas citizen, in the

United States District Court for the Western District of Oklahoma for injuries sustained in

a vehicular accident which occurred when the truck he was driving collided, first, with a

tractor-trailer owned by Port Plaza and driven by Joseph, causing his truck to spin out of

control and then collide with another tractor trailer owned by Agtrans and driven by

McCollough. Jurisdiction was based on diversity of citizenship, 28 U.S.C. § 1332. At

the time, Killgore was attempting to gain entry via an entrance ramp onto Interstate 35,

and Joseph and McCollough were driving south on Interstate 35 at or near the entrance

ramp. Killgore asked for damages in excess of $1,700,000.00 for personal injuries, loss

of income and property damage sustained in the accident, which, he alleged, was caused

by the combined negligence of the defendants. During the course of an ensuing jury trial,

Killgore dismissed his claims against the individual defendants, Joseph and McCollough.

The jury returned verdicts in favor of Port Plaza and Agtrans, finding that neither was

negligent and that Killgore, himself, was 100% negligent. Judgment was duly entered

and Killgore appeals therefrom. We affirm.

       On appeal, Killgore complains about several evidentiary rulings made by the




       A “Joseph Wilton” is named in the complaint as a defendant. However, in his
       1

testimony at trial he stated his name was “Wilton Joseph.”

                                            -2-
district court during trial, namely, the exclusion of some of his proffered evidence and the

inclusion of some of defendants’ evidence. More specifically, Killgore asserts that the

district court erred in refusing to allow into evidence certain testimony of an Oklahoma

Highway Patrol Trooper, Mark Nelson, who investigated the accident and was later

retained by Killgore to testify on his behalf; in certifying as an expert David Wagner

(“Wagner”), a defense witness; in refusing to allow cross-examination of Wagner as to

his connection, if any, with Port Plaza’s insurance company; and in refusing to allow into

evidence certain testimony as to the condition of the brakes on the Port Plaza vehicle. In

our view none of these asserted grounds would justify setting aside the jury’s verdict and

ordering a second trial.

       Federal Rules of Evidence 103 provides as follows:

              (a) Effect of erroneous ruling. Error may not be predicated
              upon a ruling which admits or excludes evidence unless a
              substantial right of the party is affected, and
               (1) Objection. In case the ruling is one admitting evidence,
               a timely objection or motion to strike appears of record,
               stating the specific ground of objection, if the specific
               ground was not apparent from the context; or
               (2) Offer of proof. In case the ruling is one excluding
               evidence, the substance of the evidence was made known to
               the court by offer or was apparent from the context within
              which questions were asked.
              (b) Record of offer and ruling. The court may add any other
              or further statement which shows the character of the
              evidence, the form in which it was offered, the objection
              made, and the ruling thereon. It may direct the making of an
              offer in question and answer form.
              (c) Hearing of jury. In jury cases, proceedings shall be
              conducted, to the extent practicable, so as to prevent

                                            -3-
              inadmissable evidence from being suggested to the jury by
              any means, such as making statements or offers of proof or
              asking questions in the hearing of the jury.
              (d) Plain error. Nothing in this rule precludes taking notice
              of plain errors affecting substantial rights although they were
              not brought to the attention of the court.

       We review a district court’s inclusion or exclusion of evidence for an abuse of

discretion. We will not disturb the district court’s determination absent a distinct showing

that it was based on a clearly erroneous finding of fact or an erroneous conclusion of law

or otherwise indicates a clear error of judgment. And in so doing, we give deference to

the district court’s evidentiary rulings. Cartier v. Jackson, 59 F.3d 1046, 1048 (10th Cir.

1995). Even if we find error, we will not set aside a jury’s verdict unless it “prejudicially

affects a substantial right of a party.” Coletti v. Cudd Pressure Control, 165 F.3d 767,

776 (10th Cir. 1999), citing Sanjuan v. IBP, Inc., 160 F.3d 1291, 1296-97 (10th Cir.

1998). A district court also has broad discretion in determining the competency of an

expert witness. The district court’s decision to quality, or not qualify, a tendered witness

as an expert witness will not be overturned on appeal unless it is manifestly erroneous or

an abuse of discretion. Kloepfer v. Honda Motor Company, Ltd., 898 F.2d 1452, 1458

(10th Cir. 1990).

       Under the authorities cited, we hold that the district court’s evidentiary rulings did

not amount to an “abuse of discretion.”




                                             -4-
Judgment affirmed.



                     ENTERED FOR THE COURT

                     Robert H. McWilliams
                     Senior Circuit Judge




                      -5-